DENNIS, J.,
would grant. The statute prohibiting employment of a minor in connection with power-driven machinery imposes civil liability on the principal employer for the minor’s death. Cf. Boyer v. Johnson, 360 So.2d 1164 (La.1978). This cause of action is independent of any right granted or preempted by the workmen’s compensation act, La.R.S. 23:1031 et seq., because the “act” which caused the damage was the unlawful hiring of the minor, which preceded the employment in the course of which he was injured. La.C.C. Arts. 2315, 2320.